Title: From John Adams to James Warren, 19 August 1782
From: Adams, John
To: Warrren, James



The Hague August 19 1782
My dear Sir

There is now an Harmony so entire between France America and Holland, that I think Affairs must come to a good Conclusion, if they do not it will I am perswaded be our Fault. But I am determined it shall not be mine, and I dont believe it will be Mr Jays.
Spain is now inclined to make a Treaty with us, as I am informed, and the Comte d’Aranda is authorised to treat with him at Paris, this however, must not be made publick tho it may be communicated in Confidence. Mr Dana Seems weary, and I dont wonder. You have no Conception of the Torments that Mr Jay and he and I have endured.
However the Foundations of great Things are never laid without Patience and long suffering.
Shelburne and Fox have Split upon a nice Point and the latter has shewn himself I think a profound Statesman: the later a Selfish, and equivocal Character. He must come finally and with an ill Grace to the Idea of the other, or he will put the last hand to the ruin of that Country.
The Plan Seems to be now to agree if they can upon Some, Preliminaries at Paris and then have a Congress to settle the Treaty, after discussing every Thing.
If Gibraltar falls and the English have no signal Sucess the national Discouragement, will increase, So as to force a Peace perhaps. If they relieve Gibraltar, which will be very hazardous, if they have good News from the East Indies, and especially if they have any naval Advantages they will Struggle for another Campaign or two. Naval Victories intoxicate them to Frenzy—But these are but Drams to a Man in an Hectick.
If there Should be serious Negotiations for Peace, We shall have many Ugly Questions to debate. I dont intend to be answerable for any bad decision of them—but I cannot answer that they will not be badly decided. Canada, Nova scotia, Boundaries, Tories, Fisheries are Bones to pick. But the Pretensions of France, Spain and Holland will not be more easily adjusted, nor the Pretentions of Neutrals, in short the Field is so vast, and the objects of such Magnitude, that the first Glance of the Eye affrightens one, but I have looked at it so long that it has lost its Terror to me. Why should one by anxious—it is easy for a Man to do his Duty. He always has this in his Power and this is as much as he ought to have.
I hope Mrs Warren will give my Dutch Negotiation a Place in her History. It is one of the most extraordinary, in all the diplomatic Records, But it has succeeded to a Marvel.

Adieu

